843 So.2d 978 (2003)
Jody BRUMIT, Appellant,
v.
STATE of Florida, Appellee.
No. 4D02-44.
District Court of Appeal of Florida, Fourth District.
April 30, 2003.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Marrett W. Hanna, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We agree with appellant that the evidence presented did not support her conviction of aggravated child abuse. We reverse the conviction and direct the trial court on remand to enter judgment for child abuse under section 827.03(1), Florida Statutes (1999). See § 924.34, Fla. Stat. (2002); Ellis v. State, 714 So.2d 1160, 1161 (Fla. 2d DCA 1998).
REVERSED AND REMANDED.
WARNER, GROSS and TAYLOR, JJ., concur.